Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-17, 19-23 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Feng (2017/0374319) to disclose the newly amended feature.

Applicant argues Gausereide does not teach the claim limitations, but instead describes content creators uploading foreground images of people that are moved around with respect to a background. Applicant further provides an example in which a content creator creates a computer game, a consumer creator uploads his own image for use as a character face.
	Referring to paragraph [0007], Gausereide provides examples in which synthesizing occurs such as a rock concert and advertising in a movie. The user’s image can be captured and composited together to produce a final video image where the user appears to be present in the rock concert video. Similarly, a billboard in a movie might show a Coke ad in America and a Nike ad in Europe. Referring to paragraph [0008], Gausereide discloses this real-time process enables an advertiser and a consumer’s video or image interaction with a live broadcast, stored video files, or video conferencing. Referring to paragraph [0092], Gausereide discloses real-time tracking is used for the insertion of virtual objects into footage as used in the broadcast industry. A real time background/foreground composite interactive broadcast is created.  Feng discloses the background synthesis module combines the first user’s selected area image 92 and the second user’s selected area image 92’ and the background image into the final image 94’. The two users are participants of a meeting, hence they are associated with each other ([0030], [0027], [0041]). As a result, the combination of Gausereide and Feng teaches the claimed features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gausereide (2011/0008017) in view of Feng (2017/0374319).

As for claims 1, 11, and 12, Gausereide discloses a broadcast providing method implemented at an electronic device comprising processing circuitry, the broadcast providing method comprising: 
receiving, by the processing circuitry (38), a broadcast image (foreground image 34) from a broadcast server ([0028], [0045], [0092], [0103]); and 
generating, by the processing circuitry (38), a first final image (final output 40) by synthesizing the broadcast image (34) with a first background image (22) using a chroma key (“The Consumer (Foreground) Creator software 38 is able to accept a foreground image/video 34 captured by the image creating device 32 and combine it with the final video 30 using superimposing or keying to insert or composite a foreground image into the “place holder” position created by the template”; [0028], [0029], [0032]).
However, Gausereide fails to disclose:
	Synthesizing an image with a personalized background image, the personalized background image being personalized for a user of the electronic device, the personalized background image including a first user image and a second user image, the first user image being associated with the user of the electronic device, and the second user image being associated with another user specified based on information related to the user of the electronic device. 	
	In an analogous art, Feng discloses synthesizing an image (“background image” 93) with a personalized background image, the personalized background image being personalized for a user of the electronic device, the personalized background image including a first user image (selected area image 92 – fig. 2d) and a second user image (selected area image 92’ – fig. 2d), the first user image being associated with the user of the electronic device, and the second user image being associated with another user specified based on information related to the user of the electronic device (The background synthesis module combines the first user’s selected area image 92 and the second user’s selected area image 92’ and the background image into the final image 94’. The two users are participants of a meeting; [0030], [0027], [0041]). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausereide’s invention to include the abovementioned limitation, as taught by Feng, for the advantage of enabling an engaging video conversation experience and conserving bandwidth.

As for claims 2 and 13, Gausereide discloses:
receiving, by the processing circuitry, the first personalized background image from a background providing server (final content creator 30) associated with a broadcast service, the broadcast service being provided by the broadcast server ([0008], [0029], [0045], [0092]).  

As for claims 3, 14, and 21, Gausereide and Feng discloses: 
generating, by the processing circuitry, a second final image by synthesizing the broadcast image with a second personalized background image using the chroma key, the second personalized background image being personalized for the user of the electronic device (subsequent image after first final image; see above rejection of claim 1); and  
receiving, by the processing circuitry, a selected image (22) from a background providing server as the second personalized background image (subsequent image after first final image), the selected image being selected by the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server (see Gausereide: [0043], [0045], [0092]).  

As for claims 4 and 15, Gausereide and Feng discloses: 
generating, by the processing circuitry, a third final image by synthesizing the broadcast image with a third personalized background image using the chroma key, the third personalized background image being personalized for the user of the electronic device (subsequent image after second final image; see above rejection of claim 1); and  
selecting, by the processing circuitry, a selected image stored in the electronic device as the third personalized background image (see Gausereide: [0031], [0109]).  

As for claims 5 and 16, Gausereide and Feng discloses: 
generating, by the processing circuitry, a fourth final image by synthesizing the broadcast image with a fourth personalized background image using the chroma key, the fourth personalized background image being personalized for the user of the electronic device (subsequent image after third final image; see above rejection of claim 1); and  
receiving, by the processing circuitry, a selected image from a background providing server as the fourth personalized background image (see Gausereide: [0047], [0103]), the selected image24Atty. Dkt. No.  corresponding to a condition set by the user of the electronic device (see Gausereide: [0047], [0098], [0104]), and the background providing server being associated with a broadcast service provided by the broadcast server (see Gausereide: [0008], [0029], [0045], [0092]).   

As for claims 6 and 17, Gausereide and Feng discloses: 
generating, by the processing circuitry, a fifth final image by synthesizing the broadcast image with a fifth personalized background image using the chroma key, the fifth personalized background image being personalized for the user of the electronic device (subsequent image after fourth final image; see above rejection of claim 1); and  
receiving, by the processing circuitry, a selected image from a background providing server as the fifth personalized background image, the selected image corresponding to information related to the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server (see Gausereide: [0008], [0029], [0045], [0092]).  

As for claim 8, Gausereide and Feng discloses:
The broadcast providing method further comprises receiving, by the processing circuitry, the first personalized background image from a background providing server associated with a broadcast service, the broadcast service being provided by the broadcast server; the background providing server is configured to acquire the first user image from the electronic device and the second user image from another electronic device of the other user; and the broadcast providing method further comprises receiving, by the processing circuitry, a combined image from the background providing server as the personalized background image, the combined image being based on the first user image and the second user image (see Gausereide: receiving image from a broadcast server [0028], [0029], [0032]; see Feng: The background synthesis module combines the first user’s selected area image 92 and the second user’s selected area image 92’ and the background image into the final image 94’. The two users are participants of a meeting; [0030], [0027], [0041]).    

As for claims 9 and 19, Gausereide and Feng discloses further comprising: 
generating, by the processing circuitry, a sixth final image by synthesizing the broadcast image with a sixth personalized background image using the chroma key, the sixth personalized background image being personalized for the user of the electronic device (subsequent image after fifth final image; see above rejection of claim 1);
receiving, by the processing circuitry, a selected image from a background providing server as the sixth personalized background image, the selected image being determined based on a request from another user associated with the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server (see Gausereide: [0025], [0034], [0045], [0049], [0101], [0104], [0108], [0109])

As for claims 10 and 20, Gausereide and Feng discloses:
The broadcast providing method further comprising generating, by the processing circuitry, a seventh final image by synthesizing the broadcast image with a seventh personalized background image using the chroma key, the seventh personalized background image being personalized for the user of the electronic device  (see Gausereide: receiving image from a broadcast server [0028], [0029], [0032]; see Feng: The background synthesis module combines the first user’s selected area image 92 and the second user’s selected area image 92’ and the background image into the final image 94’. The two users are participants of a meeting; [0030], [0027], [0041]).; and 
 the background providing server stores a plurality of background images including the seventh personalized background image, each of the plurality of background images being associated with a respective targeting element; and the respective targeting element associated with the seventh personalized background image corresponds to information related to the user of the electronic device (see Gausereide: [0048], [0058], [0077]).  
	
	As for claims 22-23, Feng discloses wherein the information related to the user of the electronic device include social relationship information (meeting participants [0030])

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421